The second cause of action demands judgment for $2,000 by virtue of a contract entered into between defendant, appellant, and respondent for the sale of 8,500 shares of the common stock of the Salisbury Signal Corporation by plaintiff to said defendant, and for other relief. Order granting plaintiff’s motion for summary judgment on the second cause of action, and judgment entered thereon, and also order entered March 7, 1935, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.